Title: Remarks—on the—Weather [November 1768]
From: Washington, George
To: 




Novr. 1. Clear, pleasant, & agreeable.
 


2. Rainy Morning. Wind eastwardly. But clear & pleast. Afternoon.
 


3. Clear & Pleasant. Wind Southwardly.
 


4. Do.——— Do.——— Do.——— Do.
 


5. Do.——— Do.——— Do.——— Do.
 


6. Do.——— Do.——— Do.——— Do.
 


7. Do.——— Do.——— Do.——— Do.
 


8. Cool, the Wind shifting Northwardly.
 


9. Very cool, & hard frosty Morng. In the Evening Rain (tho not much) & the Wind Eastwardly.
 


10. Very Cool. Wind at No. West & blowg. hard. With flying Clouds.
 


11. Moderate. Wind shifting Southwardly. The weather clear.

 


12. High wind from the Southwest. And clear, till the Eveng. then Cloudy.
 


13. Hazy, but otherwise clear and Mild. Wind Southwardly.
 


14. Cloudy forenoon—but clear, & warm afterwards. Wind Southwardly.
 


15. Rainy forenoon—that is slow moderate rain—& Wind Southwardly—but clear, cool & windy afternoon from the Northwest.
 


16. Cold & Windy from the Northwest. Clear also.
 


17. Lowering Morning, but clear & pleasant afterwards. Wind Southwardly.
 


18. Clear Morning, but lowering Afternoon. Wind fresh from the Southwest and a good deal of Rain in the Night.
 


19. Raining more or less all the forenoon. Wind fresh from the No. West with Spits of Snow and some Rain in the Afternoon. Cold.
 


20. Very Cloudy with great appearances of Snow but none fell. Wind fresh from No. West & very cold.
 


21. Clear & cool. Wind at No. West—yet pleasant and agreeable—being clear.
 


22. Sometimes lowering but in genl. clear & pleast. with but little Wind.
 


23. Clear & pleasant—also Warm—there being no Wind.
 


24. Clear & pleasant, there being little or no Wind.
 


25. Warm and lowering with but little Wind. In the Evening Rain as there was in the Night.
 


26. Heavy & lowering day. Evening & Night Rain with some intermixture of Snow.
 


27. Wind at No. West & cold, with flying Clouds.

 


28. Clear and cold Wind Northwardly till Night, then So. West. Hard frost.
 


29. Very hard frost, in the Morning but moderate & thawg. afterwd.
 


30. Pleast. forenoon with the Wind Southwardly but the Afternoon very cold & freezing.
